DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 10/04/2021.
Allowable Subject Matter
Claims 1, 4-13, 15-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a motion synchronization of a virtual object comprising a network wherein for each interval of n ticks during operation of a terminal device, n being a positive integer, and a tick corresponding to a timing unit of the terminal device.  Determine whether a motion update synchronization packet is received from a server and in response to the packet not being received determining by the terminal device if a first accumulation time reaching a first update time interval the time being accumulated from a previous speed update of the virtual object at a time interval set by the server.  Further determine by the terminal device whether a second accumulation time is reached at a second time interval the time being accumulated from a previous location update of the virtual object and the first interval being greater than the second interval.  In response to the first interval being met update a speed of the virtual object and resetting the first time.  In response to the second time being determined updating a location of the virtual object and resetting the second time.  In response to the motion update packet being received update the speed of the virtual object on the server side and resetting the accumulation time.  The closest prior art of record, Sanazuka et al. (US Pub. No. 2006/0154713 A1) teaches a network game system wherein a positional and speed vector information of a virtual object is determined over a period of times in order to present current .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        11/8/2021